MEMORANDUM
HUNGATE, District Judge.
This matter is before the Court on defendants’ joint motion to dismiss for failure *1244to state a claim upon which relief can be granted.
Plaintiff brings this action pro se under 42 U.S.C. § 1983, alleging that while he was an inmate of the Missouri State Training Center for Men at Moberly, Missouri, defendants negligently and carelessly permitted plaintiff’s property to become lost or stolen.
In Parratt v. Taylor, 451 U.S. 527, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981), it was held that an inmate who alleged that the defendant prison officials negligently lost the inmate’s property, failed to state a cause of action under 42 U.S.C. § 1983. Because the inmate had an adequate tort remedy under state law, there was no constitutional violation for deprivation of property without due process of law. Id. at 535-44, 101 S.Ct. at 1913-17.
This Court has held under similar circumstances that prison inmates sustaining a loss of property are provided an adequate remedy under Missouri law, and are therefore precluded from bringing such a claim under 42 U.S.C. § 1983. DeManuele v. White, No. N81-0002C (E.D.Mo., N.Div., Sept. 18, 1981) (order granting defendant’s motion for summary judgment). Accordingly, defendants’ joint motion to dismiss the complaint will be granted.